Citation Nr: 0211674	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  98-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for recurrent dislocations of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for recurrent dislocations of the right knee.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  During the course of this claim, the veteran 
relocated, and the appeal has continued from the RO in 
Muskogee, Oklahoma.  The veteran had active service from May 
1972 to June 1974.

The Board remanded the issues listed on the caption of this 
Remand in August 2000.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran has chondromalacia of the left knee, 
manifested by mild to moderate pain and crepitus.

1.  The veteran has chondromalacia of the right knee, 
manifested by mild to moderate pain and crepitus.

3.  Following reduction of a dislocation of the right knee on 
August 30, 1997, the veteran required a period of 
convalescence through November 1997. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent dislocations of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.20, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5263 (2001).

2.  The criteria for a rating in excess of 10 percent for 
recurrent dislocations of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.20, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5263 (2001).

3.  The criteria for entitlement to a temporary total rating, 
from August 30, 1997, to November 30, 1997, under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence for a service-connected right knee disability 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, and the previous 
Board remand informed the veteran and his representative of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to increased ratings for 
recurrent dislocations of the right and left knees and 
entitlement to a temporary total disability rating based on 
convalescence.  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).




Factual Background

When the veteran was first examined by VA in October 1974 and 
treated for his recurrent dislocations in December 1974, he 
was also diagnosed with genu recurvatum, symptomatic.

The veteran was examined by VA in February 1986.  He was 
noted to have no lateral instability and no forward-backward 
mobility of the knee joint.  When he was standing, he was 
noted to have genu recurvatum, more pronounced on the left 
than on the right.  His patellae were quite mobile in all 
directions bilaterally.  Other joints were examined to see if 
there was any joint laxity, but this was absent.  The 
diagnosis was recurrent dislocation of both patellae, more 
common on the left than on the right.

The veteran was examined by VA in June 1993.  He reported 
having frequent dislocations.  This occurred twice per month.  
The veteran knew when it started getting dislocated, so he 
prevented it before it got fully dislocated.  He reported 
problems running, jogging, or doing twisting movements.  The 
veteran's knees showed no swelling, tremors, or deformities.  
He had instability of the medial collateral ligament of both 
knees.  There was no malunion.  His range of motion was zero 
to 100 degrees in both knees.  There was no muscle atrophy, 
tremor, or twitching.  The diagnoses were recurrent 
dislocations of the right and left knee.  X-ray examination 
showed no significant change since examination in February 
1986; at which time no significant bony abnormalities of the 
knees were seen.

VA treatment records from the appeal period reveal 
substantial complaints and treatment for other physical 
disorders.  Review of the record reveals complaints of 
chronic knee pain through the latter part of 1997.  
Subsequently, there were few complaints, treatment, or 
findings relevant to the veteran's knees.  Treatment records 
from the prosthetic administration indicate the veteran wears 
bilateral knee braces.  

In June 1996, the veteran complained of constant throbbing 
with occasional stabbing pain on movement in the knees.  The 
pain averaged seven to eight on a scale of 10.

The veteran was admitted to VA pain management treatment.  
Review of the notes in July 1996 indicates the admittance was 
related to chronic back pain.  He also reported pain in his 
right hip, bilateral knees, feet, shoulders, and hands.  He 
was noted to have bilateral kneecap dislocations that he 
reduced himself.

In December 1996, the veteran was treated for degenerative 
joint disease of the knees.  No X-ray examination results 
were reported.  He was noted to have a full range of motion 
of both knees.  He had PF (patellofemoral) disease of both 
knees with crepitus and pain.  Lateral and medial facet pain 
was noted with palpation.  He knee were stable with out 
effusions.  He had hyperextension of both knees.  There were 
no significant bony abnormalities.

The veteran was examined in March 1997 by VA.  He reported 
recently receiving braces for both knees that he was supposed 
to wear full-time.  He stated that due to skin irritation, he 
was not using them full-time.  He stated there was some 
improvement in his knee symptoms with the braces.  He 
previously was taking muscle relaxants and anti-inflammatory 
medications for back pain.  At that time, he stated that he 
had fairly constant knee pain and had to be very careful with 
turning and positioning.  When he stood for long periods, he 
stated that he had right hip and low back pain.

On physical examination, the veteran had no postural 
abnormalities.  He had range of motion bilaterally in the 
knees from zero to 120 degrees.  There was no patella 
apprehension on either side.  There was no evidence of 
instability of the knee.  The patella was freely mobile and 
subluxatable bilaterally.  There was both medial and lateral 
facet joint pain in the both patellofemoral joints.  

The examiner concluded that the veteran had a recurrent 
history of dislocating patella bilaterally.  It was a chronic 
condition that might present with acute flare-ups in the 
future that could be disabling for the veteran until 
treatment of the dislocated patella is sought.

Treatment records show the veteran dislocated his right knee 
at the end of August 1997.  It was reduced in the emergency 
room.  An orthopedic treatment record dated in October 1997 
shows the veteran had range of motion from 0 degrees to 90 
degrees.  He had moderately large effusion, no instability, 
and tenderness under the medial border of the patella.  He 
could straight leg raise with difficulty.  X-ray examination 
was reported to show a small fracture on the medial border of 
the patella.  The VA physician noted that the veteran had 
been disabled since August 30, 1997 and would not be able to 
work for the next four to eight weeks.

In November 1997, the veteran was seen in orthopedics for 
follow-up to the fracture of the right patella and 
dislocation in August 1997.  He stated that most of his pain 
was laterally below the joint line and radiated down to his 
ankle.  There was not much patella pain.  There was lateral 
knee tenderness with very mild effusion.  He had a positive 
apprehension sign.  The knee was stable and he had good range 
of motion.  An X-ray examination showed that the lateral 
patella fracture was old, occurring prior to the dislocation.  
He was not to work until the next visit.

At a hearing in the regional office in June 1998, the veteran 
testified regarding the severity of his service-connected 
right and left knee disorders.  He stated his right knee was 
causing the most problems.  He stated that he had been 
working for three days when, while just standing at his 
boss's home, he had turned and his knee went out on him.  He 
lost his job and was unemployed for eight months.

On a day-to-day basis, he experienced swelling and constant 
pain.  His right kneecap was reported to be fractured.  He 
wore braces on both legs all the time, except when sleeping.  
He reported the pain to be a five or six out of ten.

He was working in a work-study program at a VA hospital.  He 
spent a large part of his day on his feet.  

He stated that he had to be very careful in his activities 
and constantly aware of his knee condition, and just prayed 
that it did not go out again.  He was not currently on any 
prescribed medications, but when the pain got too bad, he 
would go to the emergency room.

He could no longer jog and could not do any type of sports 
activities.  He was exercising in a pool a couple of times 
per week.

The veteran was most recently examined by the VA in September 
2000.  He reported that he injured his knee in 1997.  He said 
that he stood up and turned and just collapsed.  He reported 
that he fractured his right patella and had been treated by 
the VA.  He was given a knee brace that extended from his 
thigh to his calf, and he was given crutches.  He reported 
that because of the recurrent dislocations, he had to be 
careful, because if he turned too quickly, the right knee 
would give way.  He also wore bilateral braces, and they 
helped to stabilize his knees.  He had not fallen since 1997.  
He stated that he had pain in both his knees, more in the 
right one.  The pain was almost constant, and depending on 
his activities, the level of pain varied from five to seven 
on a scale of one to ten.  He said prolonged standing, going 
up and down the stairs, bending, and squatting brought on the 
pain.  He took Extra Strength Tylenol a few times a week.  He 
said that the right knee might swell up every once in a while 
if he stood for long periods.  He reported no use of any 
heating pads and no increase of the pain in cold weather.  
The veteran said that he was doing construction work in the 
1980s and 1990s and could not do that anymore.  The last time 
he was employed was about a year ago at a warehouse.  He said 
that he worked there for four to five months and then quit 
because he could not handle it; the job entailed walking on 
concrete all day, and his knees hurt.  He also reported that 
he used a cane during flare-ups.  He had not used the cane in 
the last six months.  He said that he had not had a serious 
episode of pain in the last six months.  He said that his 
knees popped, snapped, and felt unstable.  

The examiner looked at and summarized the records.  In April 
of 1973, the veteran was seen to have a left patellar 
dislocation.  The first one was in October of 1972 and the 
next one was in March of 1973.  At that time, he did not have 
any effusion of any ligamentous laxity.  Then on April 6, 
1973, he had an x-ray of the left knee that did not show any 
changes.  He also got physical therapy on his left knee in 
April of 1973 for recurrent patellar dislocation.  The 
examiner looked at the records from 1997 when the veteran 
went in for a fracture and a dislocated patella on the right 
side, and at that time, he did have some tenderness to 
palpation, but he did not have any evidence of ligamentous 
instability.  

On physical examination, the veteran was in no apparent 
distress.  He was not wearing any braces, and he was walking 
with a normal gait and posture.  He did have some cracking on 
bending and squatting, although he could bend and squat.  He 
did not have any evidence of any varus or valgus deformity.  
He did not have any tibial tuberosity, hypertrophy and no 
evidence of any calf muscle atrophy.  He did have pain on 
compression of the patella bilaterally, but it was more 
pronounced on the right side.  The veteran almost jumped out 
of the examination table on pressing his patella on the right 
side.  He did have crepitation on range of motion that was 
moderate on the right side and mild on the left side.  The 
examination of the knee did not reveal any swelling or 
deformity.  There was no evidence of any effusion.  He had no 
evidence of any ligamentous instability.  Lachman's, drawer 
and McMurray signs were negative bilaterally.  His range of 
motion was about 0 to 140 degrees flexion bilaterally.  
Extension was within normal limits.  There was no evidence of 
any instability or subluxation.  The range of motion of each 
of the joints was within normal limits.  The veteran did have 
objective evidence of pain on compression of the patella 
bilaterally.

X-ray examination of the knees demonstrated neither any 
evidence of old or recent trauma nor significant arthritic 
change.  A bipartite right patella was noted.

Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Each of the veteran's bilateral service-connected knee 
disabilities is currently rated under Diagnostic Code (DC) 
5257, other impairment of the knee.  DC 5257 provides that 
for impairment of the knee, when there is a recurrent 
subluxation or lateral instability, a 10 percent evaluation 
will be assigned where the disability is slight, and a 20 
percent evaluation is warranted where the subluxation or 
instability is moderate in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Alternative codes include: DC 5260 providing a 20 percent 
evaluation when flexion is limited to 30 degrees; DC 5261 
providing a 20 percent evaluation when extension is limited 
to 15 degrees; and genu recurvatum which allows only a 10 
percent rating for weakness and insecurity in weight-bearing 
objectively demonstrated.  38 C.F.R. § 4.71a.

In this case, there is no evidence that either knee is 
currently disabled due to either recurrent subluxation or 
lateral instability.  As such, continuing the assignment of 
compensable ratings under Diagnostic Code 5257 would be 
erroneous.  Significantly, however, because the veteran shows 
full extension to zero degrees and flexion to 100 degrees 
(the worst measurement, noted many years ago), a compensable 
rating under either Diagnostic Code 5260 or 5261 would also 
be inappropriate.  

Given the lack of X-ray evidence of arthritis a rating under 
the provisions of 38 C.F.R. § 4.59 and Diagnostic Code 5003 
is also inappropriate.  

To find a basis to justify the current 10 ratings assigned in 
view of the veteran's complaints of insecurity in weight 
bearing, and recurrent dislocation, the most appropriate DC 
is 5263 for genu recurvatum.  The Board notes that the most 
recent VA examiner noted that the veteran had no weakness or 
instability.  However, he was noted to have pain on palpation 
of the patellae.  As the veteran is already assigned the 
maximum schedular rating available for genu recurvatum, the 
Board must examine whether the veteran's knee disorders 
produce disability that entitle compensation based on extra-
schedular considerations.  

The Board notes that the veteran has not required frequent 
hospitalizations, and there is no indication of marked 
interference with employment such as to warrant a higher 
(extraschedular) evaluation under 38 C.F.R. § 3.321 (2001).  
Although the veteran has had problems with unemployment, they 
appear to be related - based upon a review of the veteran's 
long history of treatment for substance abuse and other non-
service-connected disabilities - to disorders unrelated to 
the veteran's knees.  The Board notes that the veteran has 
been treated for recurrent dislocation, and based upon this 
decision is entitled to a temporary total disability rating 
because of convalescence in 1997; however, this is the 
exception rather than the norm.  The veteran has not sought 
frequent treatment for his knees let alone required frequent 
hospitalization.  Likewise, the Board reiterates, many other 
factors appear to produce marked interference with 
employment; more so than any knee disorder.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Convalescent Ratings

Pursuant to 38 C.F.R. § 4.30, a total disability (100%) 
rating for convalescence "will be assigned without regard to 
other provisions of the rating schedule" when treatment for 
a service-connected disability results in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals including 
"therapeutic immobilization of one major joint or more"; or 
(3) immobilization by cast, without surgery, of one major 
joint or more.  In such cases, the total disability rating 
will be effective from the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
termination of these ratings will not be subject to 38 C.F.R. 
§ 3.105(e).  Importantly, under the provisions of 38 C.F.R. 
§ 4.30, a temporary total rating may only be granted based on 
treatment of a service-connected disability.  Id.

Review of the evidence reveals that the veteran underwent 
reduction of a dislocation of the right knee at a VA clinic 
on August 30, 1997. An outpatient record dated on October 7, 
1997, indicates that he would not be able to work for the 
next 4 to 8 weeks. As the dislocation which occurred in late 
August 1997 was associated with the service-connected right 
knee disability, a period of convalescence following the 
reduction is in order. Resolving the benefit of the doubt in 
the veteran's favor, a temporary total rating under 38 C.F.R. 
§ 4.30 from August 30 through November 30, 1997, is granted. 
38 U.S.C.A. § 5107.



ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for recurrent dislocations of the left knee is 
denied.

2.  Entitlement to a disability rating in excess of 10 
percent for recurrent dislocations of the right knee is 
denied.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on convalescence from 
August 30, 1997, to November 30, 1997, is granted, subject to 
the law and regulations pertaining to the payment of monetary 
benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


